Bell, J. The record in this case raises substantially the same questions that were considered in the case of Finane v. Same Appellant, ante, 256.1 The cases were argued together, and the result which has been arrived at in that case must govern the disposition of this one. In this, however, we do not pass upon the sufficiency of the claim of lien filed, as it differs materially from the claim of lien filed in the other; but, for the other reasons stated in the opinion in the case of Finane & Elston, the judgment herein must be reversed and the complaint dismissed, with costs-to the appellant. Wilson, J., concurs.